United States Court of Appeals
                                                     Fifth Circuit
                                                  F I L E D
       UNITED STATES COURT OF APPEALS
            For the Fifth Circuit                 February 1, 2006

                                               Charles R. Fulbruge III
                                                       Clerk
                No. 05-50153
              Summary Calendar


           WILLIAM THEODORE VEITH

                                 Plaintiff -     Appellant


                   VERSUS


        LAURIE STEGEMUELLER; ET AL,

                                               Defendants,

         UNITED STATES OF AMERICA,

                                     Defendant - Appellee,



                No. 05-51052



          WILLIAM THEORDORE VEITH,

                                     Plaintiff-Appellant,

                   VERSUS


         UNITED STATES OF AMERICA,

                                     Defendant-Appellee.




Appeal from the United States District Court
  For the Western District of Texas, Austin
Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

      In this 1consolidated appeal, appellant Veith challenges the

district court's order enforcing an IRS summons against him.

      Veith made no showing in the district court that would tend to

justify his argument that the summons should not be enforced.    He

asserted totally frivolous, irrelevant arguments.

      In this court, Veith repeats the same frivolous arguments. He

argues for example that the district court has no authority to

enforce an IRS summons.   Contrary to his admission he argues that

he is not a citizen and therefore not a taxpayer.

      Because the appeal is frivolous we dismiss the appeal.

      The Commissioner has moved for sanctions of $6,000 under Rule

38 F.R.A.P. for pursuing this frivolous appeal.       We grant the

motion for sanctions of $6,000 for pursuing a frivolous appeal,

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  1
   Veith filed two notices of appeals, resulting in two pending
appeals in this court, which we consolidated.      On December 29,
2004, the district court denied Veith’s petition for injunction and
to quash IRS summons and granted the government’s motion to enforce
summons.     On January 5, 2005, Veith filed a motion for
reconsideration. On January 12, Veith filed a notice of appeal
from the December 29, 2004 order (05-50153) before the court ruled
on his motion for reconsideration.        Under Fed. R. App. P.
4(a)(4)(B)(i), this appeal remained dormant until the motion for
reconsideration was decided on June 22, 2005. On July 14, 2005,
after the court denied his motion for reconsideration, Veith filed
a second notice of appeal (05-41052).

                                 2
pursuant to 26 U.S.C. § 7482(c)(4), 28 U.S.C. § 1912, and Rule 38

of the Federal Rules of Appellate Procedure.                  See Trowbridge v.

Commissioner,     378    F.3d    432(5th    Cir.      2004)    and   Parker    v.

Commissioner,     117 F.3d 785, 787(5th Circ. 1997)(approving the

practice of imposing a lump sum sanction in lieu of costs because

it "saves the government the additional cost of calculating its

expenses,   and   also   saves    the   court   the    time    and   expense   of

reviewing the submission of costs").

     Appeal DISMISSED.      Sanctions imposed.




                                        3